Citation Nr: 0012204	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for a right knee 
strain with patellofemoral pain syndrome.

2.  Entitlement to a compensable evaluation for a left knee 
strain with patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1995.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a December 1999 rating determination, the RO increased the 
evaluation for the service-connected right hand strain with 
degenerative joint disease to 10 percent disabling.  A notice 
of disagreement to this determination has not been received 
from the veteran.  Accordingly, this issue is not before the 
Board at this time.  


FINDINGS OF FACT

1.  The RO has fulfilled the VA's duty to assist the veteran 
in the development of all facts pertinent to his bilateral 
knee disability.  

2.  The residuals of the service-connected bilateral knee 
strain with patellofemoral pain syndrome (hereinafter 
referred to as the "bilateral knee disability") includes 
occasional pain and limitations caused by occasional pain.  
The residuals of the bilateral knee disability include no 
evidence of knee ankylosis, recurrent subluxation, lateral 
instability, arthritis, impairment of the tibia or fibula, 
dislocated cartilage, or limitation in flexion or extension 
in either knee.  

3.  In January 1999, the veteran indicated that he would be 
satisfied with a 10 percent evaluation for each knee.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for the 
service-connected right knee strain with a patellofemoral 
pain syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, and 5261 (1999).  

2.  The criteria for an evaluation of 10 percent for the 
service-connected left knee strain with a patellofemoral pain 
syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, and 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the veteran's contentions and the United States 
Court of Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet.App. (1992), the Board finds 
that the claims regarding increased compensation of the 
service-connected knee disabilities are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The issue of whether 
the VA has met its duty to assist the veteran in the 
development of these claims, mandated by 38 U.S.C.A. 
§ 5107(a), will be discussed below.  

Background 

Service medical records make only limited references to a 
bilateral knee disability.  At his separation evaluation in 
August 1995, the veteran's lower extremities were found to be 
normal.  The veteran was separated from active service in 
September 1995.

In September 1995, the veteran noted difficulties with both 
knees since 1991.  Outpatient treatment records were obtained 
by the RO, including a February 1996 outpatient treatment 
report noting pain in the knees when standing.  An outpatient 
treatment record dated February 1997 noted pain in the left 
knee.  At this time, it was indicated that the symptoms had 
been present for many years.  The diagnostic impression noted 
degenerative joint disease.  However, X-ray studies revealed 
no arthritis.  The veteran used medication to treat this 
condition.  

At a VA evaluation dated January 1998, the veteran noted that 
he injured his knees while he was running during physical 
training.  He indicated that his knees do not give way, but 
that the left knee occasionally locks about three times a 
month.  A difficulty with pain when climbing stairs was 
indicated.  Physical evaluation revealed full range of motion 
of both knees.  However, both knees showed a positive 
crepitus, a positive patellar apprehension, and a positive 
patellar grind on the right.  No heat, redness, or swelling 
of either knee was found.  X-ray studies of the knees were 
normal.  The veteran was diagnosed with a bilateral 
patellofemoral syndrome.  

At a hearing held before a hearing officer at the RO in 
January 1999, the veteran noted difficulties with his knees 
when he does a lot of walking.  It was indicated that walking 
up stairs was rather painful.  He begins to feel difficulties 
with his knees after walking approximately 100 feet.  Use of 
pain medication for this condition was reported.  No 
difficulties involving his work environment were indicated.  
Some restrictions associated with this disability were noted.  

In January 1999, the veteran stated that his appeal would be 
satisfied should a 10 percent evaluation be assigned for each 
knee.  Also submitted at this time was an undated statement 
from the veteran's spouse, noting his difficulties with the 
knees.  It was indicated that the veteran takes pain 
medication on a daily basis for his knees and, in the opinion 
of the spouse, suffers a "great deal."  

At the request of the RO, the veteran underwent an additional 
VA evaluation in March 1999.  At this time, the veteran noted 
weakness in both knees.  Occasional incoordination was also 
noted.  Physical evaluation in March 1999 demonstrated that 
gait was normal.  The veteran was able to walk on heels and 
toes, but did complain of discomfort in the front of both 
knees while both heel and toe walking.  There was no pain on 
passive motion of the right or left patella or any pain on 
backward compression of the right or left patella.  Range of 
motion was found to be normal.  X-ray studies were also found 
to be normal.  

The examiner noted that he did not have the opportunity to 
review the veteran's claims folder.  However, the veteran did 
provide an adequate history regarding his disability.  The 
examiner's impression noted a status post strain and 
contusion of the bilateral knees in 1994.  The veteran's 
representative prepared written argument in March and April 
2000.  

Analysis

A preliminary matter in this case is whether the VA has 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103 and 3.59.  The duty includes 
obtaining medical records and obtaining medical examinations 
where indicated by the facts and circumstances of each case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990) and Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  While the VA examiner in 
March 1999 noted that he did not have the claims folder 
available for review, the Board has reviewed in detail the 
evaluations of both March 1999 and January 1998.  In light of 
the veteran's contention that he should be awarded a 
10 percent evaluation for each knee and the findings below, 
the Board finds that these evaluations provide sufficient 
medical evidence to successfully evaluate the claims.  
Accordingly, the Board finds that the VA has fulfilled the 
duty to assist and will proceed with a full adjudication of 
the claims at this time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes 
identify the various disabilities.  A knee strain with a 
patellofemoral pain syndrome is not specifically listed 
within the rating schedule.  Accordingly, when an unlisted 
condition is encountered, it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case the RO has evaluated the bilateral knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (impairment of 
the knee).  Under this Diagnostic Code, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  A slight 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  

The Board has considered the evaluation of the veteran's 
disability under different diagnostic codes.  X-ray studies 
have failed to indicate arthritis.  Accordingly, an 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) is not warranted.  Because the 
veteran shows essentially full extension and flexion, a 
compensable rating under Diagnostic Codes 5260 (limitation of 
flexion) or 5261 (limitation of extension) would also appear 
to be inappropriate.  

In reaching this decision, the Board must consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) and the 
Court's determination in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court has held that all complaints of 
pain fatigability, etc., shall be considered when put forth 
by the veteran.  However, in order for the veteran to 
prevail, there must be some objective evidence to support the 
complaints of functional loss due to pain.  

In this case, the veteran has complained of slight 
limitations of motion and function due to pain.  In the VA 
examination of January 1998, the examiner noted that both 
knees showed positive crepitus, positive patellar 
apprehension, and a positive patellar grind on the right.  
The Board has carefully reviewed the veteran's testimony and 
the statements of the spouse.  The undersigned finds these 
statements to be credible.  Accordingly, the Board finds 
sufficient medical evidence to determine that the veteran 
warrants a 10 percent evaluation for each knee based on his 
complaints of pain producing functional limitation associated 
with his service-connected disabilities.  The VA examination 
findings and the veteran's daily use of pain medication 
provide objective support for his subjective complaints and 
support this determination.  

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  However, in this case, the 
veteran has clearly stated that he is seeking only a 
10 percent evaluation for each knee.  Accordingly, the Board 
finds that the claims have been effectively granted and no 
other issue is before the Board at this time.  In any event, 
based on the medical evaluation cited above, the Board finds 
no evidence of knee ankylosis, recurrent subluxation, lateral 
instability, impairment of the tibia or fibula, dislocated 
cartilage, or objective evidence of limitation in flexion or 
extension in either knee.  Accordingly, there is no basis to 
award the veteran an evaluation greater than 10 percent for 
either knee.  Without providing the veteran the benefit of 
the doubt in evaluating this claim, there would be no basis 
to award the veteran a 10 percent evaluation for both knees.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); and 38 C.F.R. §§ 3.102, 4.3 (1999).  


ORDER

Entitlement to a 10 percent evaluation for right knee strain 
with patellofemoral pain syndrome is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to an increased evaluation of 10 percent for left 
knee strain with patellofemoral pain syndrome is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

